GRIFFIN, Judge.
Appellant seeks review of a summary final judgment which recognized Sessler’s claim of lien under section 713.58, Florida Statutes (1989), against a 1985 Subaru DL station wagon delivered by its owner to appellant for repairs, but which restricted appellant to recovery of fourteen days’ storage charges based on the fourteen-day notice provision in section 713.78, Florida *362Statutes. Contrary to the trial judge, we conclude that section 713.78 has no application to this transaction. Appellant is entitled to an adjudication of reasonable storage charges pursuant to section 713.58 without regard to the requirements of section 713.78. This judgment is reversed and remanded for a determination of factual issues presently disputed on the record as to the reasonable number of days and the reasonable daily charge for storage pursuant to section 713.585(5)(e).1
REVERSED and REMANDED.
COBB and DIAMANTIS, JJ., concur.

. By this opinion we do not purport to suggest the $6 per day awarded by the trial court is not reasonable, merely that the state of this record does not permit that finding on summary judgment.